Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The Applicants’ preliminary amendment filed April 10, 2020 is acknowledged. Claim 10 is deleted. Claims 1-9, 11 and 13-14 are amended. Now, Claims 1-9 and 11-15 are pending.


Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.	Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation "primary coating material composition" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
	 In Claim 11 (page 6, lines 2, 6 and 10), the three occurrences of “preferably” causes confusion because it is not clear what the non-preferred temperature(s) is/are.
	
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 5-7 and 14-15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hovestadt (US 5 854 338).
	For Claim 1, Hovestadt discloses a method of applying a primer coating material composition onto a plastic substrate. (col. 4, line 66 to col. 5, line 12) The primer coating material composition contains two components. One is an aqueous component containing a hydroxyl and/or an amino functional resin such as polyester, polyacrylate, etc. and a pigment. (col. 2, lines 41-52 and col. 4, lines 50-65) The other is a non-aqueous component comprising a curing agent having a mixture of polyisocyanate (e.g., uretidione or isocyanurate of a diisocyanate), an alkoxysilyl-modified polyisocyanate and an organic solvent. (col. 2, line 53 to col. 4, line 5 and col. 4, lines 33-49) For Claim 5, Example 4 exemplified a curing agent that contains 53.9 g (19.5 + 35.4) of an alkoxysilyl-modified polyisocyanate and 939 g (542 + 397) of two other polyisocyanates. As such, the alkoxysilyl-modified polyisocyanate constitutes 5.5 wt% of the curing agent. For Claim 6, a suitable polyisocyanate is hexamethylene diisocyanate trimer. (col. 5, lines 52-56) For Claim 7, a suitable hydroxyl functional resin is poly(meth)acrylate. (Example 6) For Claims 14-15, the instant claims are product-by-process claims. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).	

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 8 is rejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hovestadt.
	Hovestadt discloses a method of applying a primer coating material composition onto a plastic substrate, supra, which is incorporated herein by reference. Hovestadt teaches that a suitable composition would consist of the two components set forth in paragraph 7. (col. 2, lines 23-34) Alternatively, Hovestadt is silent on the presently claimed component (C) used for dilution. However, Hovestadt teaches the coating composition is useful for brushing, roller or coating knife application. (col. 5, lines 13-17) Further, one of ordinary skill in the art would appreciate that the foregoing coating applications require compositions with different viscosities. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide a separate component (e.g., organic solvents and/or water) in order to adjust the final viscosities depending on different coating applications.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Hovestadt.
	Hovestadt discloses a method of applying a primer coating material composition onto a plastic substrate, supra, which is incorporated herein by reference.  Hovestadt is silent on the presently claimed NCO content. However, the NCO content would affect the crosslinking density of the cured composition and in turn alter the strength, etc. In other words, it is a Result-Effective variable. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ a composition having whatever NCO content through routine experimentation in order to afford a cured composition with a desired crosslinking density. Especially, Applicant does not show the criticality of such an NCO content.
 
10.	Claims 2-4 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Hovestadt does not teach or fairly suggest the presently claimed i) Si-containing compound (b3) set forth in Claims 2-4; and ii) interim drying before the subsequent coating set forth in Claim 11.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
July 20, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765